NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  24-JUN-2022
                                                  08:30 AM
                                                  Dkt. 48 SO
                            NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                JASON F. TENGAN, Defendant-Appellant.


         APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                           WAILUKU DIVISION
                       (CASE NO. 2DTA-20-00442)


                       SUMMARY DISPOSITION ORDER
  (By:     Leonard, Presiding Judge, Wadsworth and McCullen, JJ.)

             Defendant-Appellant Jason F. Tengan (Tengan) appeals

from the District Court of the Second Circuit, Wailuku Division's

(district court) December 9, 2020 Judgment and Notice of Entry of

Judgment.1

             On appeal, Tengan contends the district court erred by

denying his Motion to Suppress because there was no reasonable

suspicion to stop his vehicle.

             Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the arguments advanced and the issues raised, we resolve Tengan's

point of error as follows, and affirm.




     1
         The Honorable Douglas J. Sameshima presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

             The State charged Tengan with (1) Operating a Vehicle

Under the Influence of an Intoxicant (OVUII), in violation of

Hawaii Revised Statutes (HRS) § 291E-61(a)(1), and/or 291E-

61(a)(3) (Supp. 2019),2 (2) Inattention to Driving, in violation

of HRS § 291-12 (Supp. 2019),3 and (3) Accidents Involving Damage

to Vehicle or Property, in violation of HRS § 291C-13 (Supp.

2019).4    After entering into a conditional guilty plea and

reserving his right to appeal, Tengan was convicted of OVUII and

Operating Generally, in violation of Maui Traffic Code (MTC)

§ 10.52.010.5

      2
          HRS § 291E-61 provides, in pertinent part, as follows:

                   (a) A person commits the offense of operating a
             vehicle under the influence of an intoxicant if the person
             operates or assumes actual physical control of a vehicle:

                   (1)   While under the influence of alcohol in an
                         amount sufficient to impair the person's normal
                         mental faculties or ability to care for the
                         person and guard against casualty;

                   . . . .

                   (3)   With .08 or more grams of alcohol per two
                         hundred ten liters of breath[.]
      3
          HRS § 291-12, Inattention to Driving, provides as follows:
             Whoever operates any vehicle negligently as to cause a
             collision with, or injury or damage to, as the case may be,
             any person, vehicle or other property shall be fined not
             more than $500 or imprisoned not more than thirty days, or
             both, and may be subject to a surcharge of up to $100, which
             shall be deposited into the trauma system special fund.
      4
         HRS § 291C-13, Accidents Involving Damage to Vehicle or Property,
provides as follows:
             The driver of any vehicle involved in an accident resulting
             only in damage to a vehicle or other property that is driven
             or attended by any person shall immediately stop such
             vehicle at the scene of the accident or as close thereto as
             possible, but shall forthwith return to, and in every event
             shall remain at, the scene of the accident until the driver
             has fulfilled the requirements of section 291C-14. Every
             stop shall be made without obstructing traffic more than is
             necessary.
      5
         As part of the Maui County Code, MTC § 10.52.010, Operation
Generally, provides that "[e]very operator of a motor vehicle shall exercise
                                                                 (continued...)

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

            Tengan claims there was no reasonable suspicion to stop

his vehicle because Maui Police Department Officer Caleb

Guariello (Officer Guariello) "did not receive information from

[the complaining witness] that Tengan violated any offense,

criminal or otherwise.      Similarly, prior to pulling Tengan's

vehicle over, the officer did not observe Tengan commit any

violations."    Tengan, thus, argues that "Officer Guariello did

not have objective specific and articulable facts to support the

stop."

            The Hawai#i Supreme Court "has held that a stop of a

vehicle for an investigatory purpose constitutes a seizure within

the meaning of the constitutional protection against unreasonable

searches and seizures."       State v. Heapy, 113 Hawai#i 283, 290,

151 P.3d 764, 771 (2007) (citation, internal quotation marks, and

brackets omitted).      A "narrowly defined exception to the warrant

requirement is that a police officer may stop an automobile and

detain its occupants if that officer has a reasonable suspicion

that the person stopped was engaged in criminal conduct."              Id.

(citation, internal quotation marks, emphasis, and ellipsis
omitted).

            But, "the police officer must be able to point to

specific and articulable facts which, taken together with

rational inferences from those facts, reasonably warrant that

intrusion."    Id. at 291, 151 P.3d at 772 (citation and internal

quotation marks omitted).       "The totality of the circumstances



      5
       (...continued)
due care in the operation of such vehicle upon any highway in order to avoid
colliding with any vehicle, pedestrian, other object, or embankment on or off
the roadway."

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

measured by an objective standard, must indicate that criminal

activity is afoot."   Id. at 292, 151 P.3d at 773 (citation and

emphasis omitted).

          Reasonable suspicion does not require an officer to

prove every element of a crime was committed.     United States v.

Blessinger, 752 F. App'x 765, 770 (11th Cir. 2018) ("[R]easonable

suspicion does not require proof that every element of the

offense has been met."); State v. Sisson, 417 P.3d 268,

No. 117,198, 2018 WL 2072802 at *3 (Kan. Ct. App. May 4, 2018)
(MO) (explaining that the state does not need to prove every

element of the crime, only show officer reasonably believed the

crime had been or was being committed based on totality of

circumstances); Texas Dep't of Pub. Safety v. Axt, 292 S.W.3d

736, 739 (Tex. Ct. App. 2009) ("The state is not required to show

an offense was actually committed or to prove every element of a

specific offense" for reasonable suspicion).

          Here, Officer Guariello testified he heard over the

radio there was a motor vehicle accident at Jack in the Box at

700 Lower Main and proceeded to that location.     The complaining
witness waived him down and informed him that the car that hit

her left the scene going up Lower Main towards Waena.      She also

provided a description of the car, a white sedan like a Crown

Victoria with the license plate "LET 480."

          Officer Guariello left the scene, and located a white

car around the intersection of Lower Main and Waena.      After

confirming that the license plate matched, Officer Guariello

stopped the car and identified Tengan as the driver.




                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          With information from the complaining witness, Officer

Guariello had specific and articulable facts that constituted

reasonable suspicion to stop Tengan.      Officer Guariello knew a

motor vehicle accident was reported, he knew the description and

license plate number of the car that left the scene of the

accident, and he knew the direction in which the responsible car

drove.   Officer Guariello located a car matching the description

and license plate number in the location described by the

complaining witness.    Under these circumstances, Officer
Guariello had specific and articulable facts that, taken together

with rational inferences from those facts, reasonably warranted

stopping Tengan.

          Officer Guariello need not have been told there was

actual damage, or seen the damage himself under the circumstances

of this case.    Notably, Inattentive Driving and Operation

Generally do not require damage to a vehicle.      Nonetheless, the

information Officer Guariello obtained from the complaining

witness was specific enough to warrant a traffic stop.         Thus, the

district court did not err by denying the Motion to Suppress.
          Based on the foregoing, we affirm the district court's

December 9, 2020 Judgment and Notice of Entry of Judgment.

          DATED:    Honolulu, Hawai#i, June 24, 2022.

On the briefs:                        /s/ Katherine G. Leonard
                                      Presiding Judge
Taryn R. Tomasa,
Deputy Public Defender,               /s/ Clyde J. Wadsworth
for Defendant-Appellant.              Associate Judge

Mark R. Simonds,                      /s/ Sonja M.P. McCullen
Deputy Prosecuting Attorney,          Associate Judge
County of Maui,
for Plaintiff-Appellee.



                                  5